Citation Nr: 0836702	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-16 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for dementia, to 
include as secondary to service-connected residuals of 
inactive pulmonary tuberculosis of the right kidney, 
complicated by hydronephrotic changes and multiple renal 
calculus.

2.  Entitlement to service-connection for hepatitis C, to 
include as secondary to service-connected residuals of 
inactive pulmonary tuberculosis of the right kidney, 
complicated by hydronephrotic changes and multiple renal 
calculus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claims were previously remanded in February 
2007 for additional evidentiary development.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's dementia 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including his service-connected kidney disorder.

2.  The medical evidence shows that the veteran's hepatitis C 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including his service-connected kidney disorder.


CONCLUSIONS OF LAW

1.  Dementia was neither incurred in nor aggravated by 
service nor proximately due to or the result of the veteran's 
service-connected kidney disorder.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

2.  Hepatitis was neither incurred in or aggravated by 
service nor proximately due to or the result of the veteran's 
service-connected kidney disorder.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as psychosis or other organic disease 
of the nervous system is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

As to the veteran's hepatitis C claim, the evidence must also 
show that his hepatitis C infection, risk factor(s), or 
symptoms were incurred in or aggravated by service.  Risk 
factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110) November 30, 1998.  However, direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. §  
3.301(a) (2007). 

I.  Dementia

The veteran contends that his dementia is related to service.  
In the alternative, he asserts that his dementia is secondary 
to his service-connected kidney disorder.  The Board has 
reviewed the evidence of record in this case.  Regrettably, 
the criteria for entitlement to service connection for 
dementia are not met under any theory of causation.  
Accordingly, the veteran's claim must be denied.

Service treatment records (STRs) associated with the 
veteran's claims file are negative for any diagnosis of or 
treatment for dementia in service.  Additionally, there is no 
evidence of record showing that the veteran was diagnosed 
with or treated for psychosis or other organic disease of the 
nervous system within one year after separation from service, 
and the veteran does not contend otherwise.

The first pertinent post-service treatment record is dated 
May 1999, more than three decades after discharge from 
service.  The veteran underwent magnetic resonance imaging 
(MRI) of the brain at a private medical facility that 
revealed a probable small right choroidal fissure and mild 
cerebral atrophy.  An December 1999 electroencephalogram 
(EEG) showed evidence of diffuse cerebral dysfunction.

R. Jutkowitz, M.D. diagnosed the veteran as having organic 
mental syndrome with severe memory impairment in February 
2001.  No references to the veteran's military service or his 
service-connected kidney disorder were noted.

In May 2001, the veteran sought treatment at VA as part of a 
primary care appointment.  His spouse indicated that he 
gradually began losing his memory in 1993 and that the 
veteran was diagnosed with dementia in July 1998.  The 
veteran also underwent a VA neurological evaluation in June 
2001 to assess the severity of his organic brain syndrome.  
The impression was early onset dementia.  The examiner sought 
to rule out demyelinating and inflammatory disease, as well 
as syphilis, as possible causes of the condition.

R. Venzen, M.D. submitted a statement in support of the 
veteran's claim in May 2004.  Dr. Venzen purportedly reviewed 
the veteran's psychiatric reports and treatment records.  Dr. 
Venzen indicated that although she was not the veteran's 
primary care provider for his dementia, she had treated the 
veteran for approximately two years for an undisclosed 
condition.  Dr. Venzen diagnosed the veteran as having 
dementia.  Dr. Venzen also linked the veteran's dementia to 
his period of active service as well as his service-connected 
kidney disorder.  

The veteran was admitted for inpatient VA psychiatric 
treatment in August 2004.  His spouse brought him to the 
emergency room after he became unmanageable.  He was verbally 
abusive to his wife and he allegedly threatened her.  The 
veteran's spouse stated that the veteran was paranoid and 
occasionally incontinent, and that he was recently found 
wandering at the adult care center. 

In a September 2004 statement, E. Rendon, M.D. reported that 
the veteran underwent a private psychiatric evaluation in 
August 2004.  The veteran was diagnosed as having dementia of 
Alzheimer's type with delusions as well as post-traumatic 
stress disorder (PTSD).  Dr. Rendon indicated that the 
veteran became more suspicious, delusional, and prone to 
severe, angry, and violent outbursts as his condition 
progressed.  The Board notes that Dr. Rendon linked the 
veteran's PTSD to service, but he did not express an opinion 
regarding the etiology of the veteran's dementia or its 
relationship to service, if any.

The veteran underwent a private neurological evaluation in 
November 2004.  The examiner noted the veteran's past history 
of dementia.  Following a mental status examination, the 
examiner diagnosed the veteran as having severe dementia, 
"prob vascular etiology."  No references to the veteran's 
military service or service-connected kidney disorder were 
contained in this treatment note. 

Associated with the veteran's claims file is a letter from S. 
McShall, CSW, dated January 2005.  The letter states that he 
was admitted to a private medical facility in August 2004 
with diagnoses of dementia and PTSD.  At that time, the 
veteran required assistance with all activities of daily 
living, and his spouse obtained power of attorney to act on 
his behalf.  No references to the veteran's military service 
or his service-connected kidney disorder were contained in 
this letter.

The veteran was afforded an annual history and physical 
examination at a private medical facility in February 2006.  
The examiner noted that the veteran had been a patient at the 
private facility since 2002 and that he was subsequently 
admitted to the nursing home for continuation of care and 
assistance with activities of daily living.  The diagnosis 
was Alzheimer's disease, moderate to advanced; no reference 
to service or his service-connected kidney disorder was 
contained in this letter.

Dr. Rendon submitted another statement in support of the 
veteran's claim in April 2007.  Dr. Rendon indicated that he 
treated the veteran at a private medical facility for 
Alzheimer's-type dementia, among other conditions.  Over the 
last two years, Dr. Rendon noted a significant decline in the 
veteran's cognitive abilities.  The impression was dementia 
of Alzheimer's type with behavioral disturbances.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in May 2007 in connection with the current claim.  
The examiner reviewed the veteran's claims file and noted 
that the veteran's past medical history was significant for 
gradually progressive dementia.  The veteran continued to 
show evidence of progressive cognitive, functional, and 
behavioral decline at which point he was admitted to a 
skilled nursing facility in August 2004.  Upon mental status 
examination, the examiner found the veteran to be incapable 
of engaging in a clinical interview or a formal 
neuropsychological evaluation.  The examiner diagnosed the 
veteran as having dementia, most likely early onset 
Alzheimer's disease.  The examiner further stated that while 
he was unable to determine the etiology of the veteran's 
dementia, there was no evidence that the veteran's 
Alzheimer's disease was attributable to his service-connected 
renal disease.

Given the above, the Board finds that the preponderance of 
the evidence is against a finding of service connection for 
dementia under any theory of causation.  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence of record 
showing a diagnosed degenerative neurological disability.  
But, there is no probative medical evidence to link this 
condition, which occurred many years after discharge from 
service, to the veteran's period of active service on a 
direct, presumptive, or secondary basis.  

The veteran's STRs are negative for any evidence of dementia, 
and there is no evidence of record showing a diagnosis of or 
treatment for psychosis or other organic disease of the 
nervous system within one year after separation from service 
so as to justify presumptive service connection.  The first 
pertinent post-service evidence of record showing a 
degenerative neurological condition is dated May 1999, over 
30 years after discharge from service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of over three decades between service 
and the first evidence of a degenerative neurological 
condition is evidence against the veteran's claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the veteran or his spouse, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a lay person may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical 
condition").  Here, neither the veteran nor his spouse is 
capable of observing symptoms such as decreased mental 
acuity, but neither is competent (i.e., professionally 
qualified) to offer an opinion as to the cause of the 
veteran's degenerative neurological condition.

The Board notes that there are competing medical opinions 
regarding the etiology of the veteran's dementia as well as 
its relationship to his service-connected kidney disorder.  
While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, in May 2004 Dr. Venzen noted that the veteran's 
dementia was related to his period of service as well as 
secondary to his service-connected kidney disorder.  In 
reaching these conclusions, Dr. Venzen purportedly reviewed 
the veteran's psychiatric reports and treatment records.  
However, the Board attaches little probative weight to this 
opinion since Dr. Venzen failed to cite to specific medical 
evidence or provide additional medical commentary to support 
these contentions.  

On the contrary, the Board points out that Dr. Venzen's 
opinion consisted of a series of "yes" or "no" answers to 
questions provided to her by the veteran's representative on 
the representative's letterhead.  It is also worth noting 
that evidence that is simply information recorded by a 
medical examiner, unenhanced by additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" and a bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further, the 
Board finds that the probative weight of Dr. Venzen's opinion 
is diminished by the fact that she linked the veteran's 
dementia to service on a direct basis and to his service-
connected kidney disorder on a secondary basis.    

By contrast, the May 2007 VA C&P examiner was unable to 
express an opinion as to the etiology of the veteran's 
dementia, despite reviewing the veteran's claims file and 
providing a detailed discussion of the veteran's past 
medical history.  The examiner's inability to provide an 
opinion regarding the etiology of the veteran's dementia 
indicates that any attempt to link the condition to service 
on a direct basis would be speculative.  Service 
connection, however, may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  

The Board finds the May 2007 VA C&P examination report to 
be highly probative evidence of the secondary service 
connection issue.  The examiner concluded that the 
veteran's dementia was not attributable to the veteran's 
service-connected kidney disorder.  In reaching these 
conclusions, the examiner thoroughly reviewed the veteran's 
claims folder, highlighted and discussed significant pieces 
of private and VA medical evidence, and formulated this 
conclusion based on his medical expertise and review of 
these records. 

In summary, the veteran's claim of entitlement to service 
connection for dementia ultimately fails on direct, 
presumptive, and secondary bases because there is no 
probative medical evidence of record linking the veteran's 
dementia to service, nor is there any evidence of psychosis 
or other organic disease of the nervous system within one 
year after separation from service.  In addition, there is no 
probative medical evidence showing that the veteran's 
dementia was proximately due to, the result of, or aggravated 
by his service-connected kidney disorder.  Accordingly, the 
veteran's claim for service connection must be denied.   

II.  Hepatitis C

The veteran also contends that his hepatitis C is related to 
service.  In the alternative, he asserts that his hepatitis C 
is secondary to his service-connected kidney disease.  The 
Board has reviewed the evidence of record in this case.  
Regrettably, the criteria for entitlement to service 
connection for Hepatitis C are not met under any theory of 
causation.  Thus, the veteran's claim must be denied.  

The veteran's STRs are negative for any diagnosis of or 
treatment for hepatitis C.  The first pertinent post-service 
treatment note is dated June 2001, many years after service.  
The veteran sought VA care at that time as part of an 
appointment with his primary care provider.  The veteran 
indicated the onset of his hepatitis C was 1993.  A notation 
on the examination report indicated that he had no known risk 
factors for hepatitis C, "except Vietnam Era Vet."  In July 
2001, VA laboratory bloodwork results showed that he tested 
positive for the hepatitis C antibody at that time.

Associated with the claims file is an undated letter from a 
VA physician, who noted the veteran had a history of 
hepatitis C dating back to 1993.  According to the examiner, 
the veteran had no risk factors for hepatitis C (i.e., no 
blood transfusions, intravenous drug abuse, tattoos, body 
piercings, cocaine use, alcohol use, dialysis, multiple 
sexual partners, or blood exposure via mucous membranes).    

In April 2007, E. Rendon, M.D. submitted a statement in 
support of the veteran's dementia claim discussed above.  Dr. 
Rendon also noted that the veteran's past medical history was 
significant for hepatitis C, but he did not express an 
opinion as to the etiology of the hepatitis C or its 
relationship, if any, to the veteran's service-connected 
kidney disorder.

The veteran was also afforded a VA C&P examination in May 
2007 in connection with the current claim.  The examiner 
reviewed the veteran's claims file.  The examiner noted that 
the veteran was on a stretcher at the time of the 
examination, and that he was accompanied by his spouse and a 
nurse.  Physical examination disclosed the presence of an old 
scar on the veteran's right flank.  The examiner diagnosed 
the veteran as having hepatitis C, but indicated that the 
etiology of the veteran's condition was unknown.  The 
examiner further opined that "any relationship to the 
surgery in service is speculative."

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted under any theory 
of causation in this case.  The veteran's STRs are negative 
for any diagnosis of or treatment for hepatitis C, and the 
first evidence of hepatitis C is not for many years after 
service.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson.  In this case, the lapse of 
decades between service and the first evidence of hepatitis C 
is evidence against the veteran's claim.  Furthermore, 
although the veteran has currently diagnosed hepatitis C, 
there is no probative evidence of record linking this 
condition to service on either a direct or secondary basis.

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  See 
Layno and Buchanan, supra.   However, the Court has also held 
that lay persons, such as the veteran or his wife, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See 
Espiritu; Jandreau.  Here, the veteran and his spouse are 
capable of observing symptoms related to his hepatitis C, but 
neither the veteran nor his wife is competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of the hepatitis C. 

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's hepatitis C to service on a 
direct basis or secondary basis would certainly be 
speculative.  Unfortunately, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

Here, the May 2007 VA examiner's opinion is significant in 
that he refused to speculate about the etiology of the 
veteran's hepatitis C and its relationship to service on 
either a direct or secondary basis despite reviewing the 
veteran's claims file and conducting a physical examination.  
In effect, such a statement does not constitute a vague or 
unequivocal statement; but rather is a finding that is 
unfavorable to the veteran, particularly where, as here, the 
examiner essentially stated that he could not find a nexus 
between the present disability and service or the veteran's 
service-connected kidney disorder.  

As previously stated, a finding of service connection 
requires that there is a current disability that has a 
relationship to an in-service injury or disease.  Here, there 
is no competent medical evidence linking the veteran's 
hepatitis C, which was diagnosed many years after service, to 
his period of service.  Moreover, there is no probative 
evidence of record, aside from the veteran's own statements, 
showing that his hepatitis C was proximately due to, the 
result of, or aggravated by his service-connected kidney 
disorder.  Thus, his claim of service connection must be 
denied.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in October 2001 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the service 
connection claims and of the veteran's and VA's respective 
duties for obtaining evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice, 
in October 2001, of what type of information and evidence was 
needed to substantiate his claims for service connection, and 
he was provided with notice, in April 2006, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The April 
2006 notice was provided after the rating decision on appeal; 
however, such error is harmless as the claims are being 
denied and no ratings or effective dates will be assigned. 
 
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded VA examinations in 
connection with his service connection claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Thus, no 
further assistance with the development of the evidence is 
required.


ORDER

Service connection for dementia, to include as secondary to 
service-connected residuals of inactive pulmonary 
tuberculosis of the right kidney, complicated by 
hydronephrotic changes and multiple renal calculus, is 
denied.

Service connection for hepatitis C, to include as secondary 
to service-connected residuals of inactive pulmonary 
tuberculosis of the right kidney, complicated by 
hydronephrotic changes and multiple renal calculus, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


